CLERK'S OFFICE U.S. DIST. COURT
AT ROANOKE, VA
FILED

JUL 08 2021
IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF VIRGINIAS “YOUR Spe
HARRISONBURG DIVISION E

CORY MICHAEL MCCREARY, )
Plaintiff, )
) Case No. 5:20-cv-63
v. )
)
WAYNESBORO POLICE )
DEPARTMENT, ) By: Michael F. Urbanski,
Defendant. ) Chief United States District Judge
MEMORANDUM OPINION

 

Plaintiff Cory Michael McCreary, proceeding pro se, filed an amended complaint on
March 15, 2021, alleging defamation against defendant Waynesboro Police Department
(“WPD”). ECF No. 7. WPD opposes and filed a motion to dismiss for failure to state a claim
upon which relief can be granted pursuant to Federal Rule of Civil Procedure 12(b)(6). ECF
No. 11. The motion to dismiss was referred to the Honorable Joel C. Hoppe, United States
Magistrate Judge, pursuant to 28 U.S.C. § 636(b)(1)(B), for proposed findings of fact and a
recommended disposition. The magistrate judge filed a report and recommendation (“R&R”)
on May 27, 2021, recommending that McCreary’s amended complaint be dismissed for failure
to state a claim. R. & R., ECF No. 16. McCreary filed an objection to the R&R on May 28,
2021, ECF No. 17, and this matter is ripe for resolution. For the reasons stated below, the
court will OVERRULE McCteary’s objection, ADOPT the R&R in its entirety, GRANT
WPD’s motion to dismiss, and DISMISS McCreary’s amended complaint.

I.
On September 29, 2020, McCreary, a former Virginia inmate proceeding pro se, filed

this action pursuant to 42 U.S.C. § 1983, alleging defamation against two defendants, WPD

1
 

and Officer Dunn. Compl., ECF No. 1. McCreary avers that on March 18, 2018, he was
charged with “rape, abduction and malicious wounding” and was incarcerated at the Middle
River Regional Jail (MRRJ”). Id. at 2. He-alleges that in 2020, he was “found not guilty on all
3 charges,” and “his name, reputation, and face were] slander[e]d all over [his] hometown and
atea[.]” Id. McCreary now seeks ten million dollars in relief. Id. Additionally, on January 5,
2021, McCreary filed for leave to proceed in forma pauperis (“IFP”). ECF No. 5.

On February 19, 2021, the court granted McCreary IFP status and advised him that his
complaint did not state a claim under § 1983. See Order, ECF No. 6, at 2. The court then
granted McCreary leave to file an amended complaint within thirty (330) days of entry of the
coutt’s order. Id. McCreary was further advised by the court that failure to file an appropriate
amended complaint may result in the dismissal of his case. Id.

On Match 15, 2021, McCreary filed an amended complaint dismissing Officer Dunn
as a defendant and renewing his defamation claim against WPD, alleging that WPD “slandered
[his] name in the media for a rape, abduction/malicious wounding felony charge in which [he]
was wrongfully incarcerated for two yeats awaiting trial at MRRJ[]” See Am. Compl., ECF
No. 7, at 3. He also noted that the charges were disposed of by nolle prosequi. Id. McCreary
assetts that because WPD defamed him in the media, he now suffers from “extreme social
isolation, mental anguish|,] etc.[,] and anxiety.” Id. at 3-5.

On April 26, 2021, WPD moved to dismiss for failure to state a claim upon which relief.
can be granted, arguing (1) under Virginia law, WPD cannot be sued as a separate entity

independent of the city; and (2) McCreary’s amended complaint “fails to allege that any official
policy ot custom was tesponsible for the violations or injuries he allegedly suffered.” See Def.’s
Br. in Supp. of Mot. to Dismiss, ECF No. 12, at 2-4.

In the R&R filed on May 27, 2021, the magistrate judge concluded that WPD’s motion
should be granted, recommending that McCreary’s amended complaint be dismissed for
failure to state a claim. The magistrate judge made the following findings:

(1) Under Virginia law, WPD cannot be sued as an independent entity separate from the
municipality and, therefore, the claim must be dismissed;

(2) Even when read in the light most favorable to McCreary, his defamation claim contains no
allegation that WPD violated any of its official policies or customs, making the claim
incognizable under 42 U.S.C. § 1983; and

(3) 42 U.S.C § 1983 is the improper vehicle for bringing McCreary’s state law defamation
claim.

R. & R. at 3-5. McCreary objects, asserting that he is eligible to sue WPD for defamation and
that WPD had notice of his request for monetary relief. Obj. to R. & R., ECF No. 17.
II.

Rule 72(b) of the Federal Rules of Civil Procedure permits a party to “serve and file
specific, written objections” to a magistrate judge’s proposed findings and recommendations
within fourteen (14) days of being served with a copy of the report. Fed. R. Civ. P. 72(b); see
also 28 U.S.C. § 636(b)(1). The Fourth Circuit has held that an objecting party must do so
“with sufficient specificity so as reasonably to alert the district court of the true ground for the
objection.” United States v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007). Furthermore,

[t]o conclude otherwise would defeat the purpose of requiring
objections. We would be permitting a party to appeal any issue
that was before the magistrate judge, regardless of the nature and
scope of objections made to the magistrate judge’s report. Either

the district court would then have to review every issue in the
magistrate judge’s proposed findings and recommendations or

3
coutts of appeals would be required to review issues that the
district Court never considered. In either case, judicial resources
would be wasted and the district court’s effectiveness based on
help from magistrate judges would be undermined.

The district court must determine de novo any portion of the magistrate judge’s report
and recommendation to which a proper objection has been made. “The district court may
accept, reject, or modify the recommended disposition; receive further evidence; or return the

matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. §

 

636(b)(1). “General objections that merely reiterate arguments presented to the magistrate
judge lack the specificity required under Rule 72, and have the same effect as a failure to object,
ot as a waiver of such objection.” Moon v. BWX Techs., Inc., 742 F. Supp. 2d 827, 829 (W.D.

Va. 2010) (citing Veney v. Astrue, 539 F. Supp. 2d 841, 845 (W.D. Va. 2008), aff'd, 498 F.

 

App’x 268 (4th Cir. 2012); see also Thomas v. Arn, 474 U.S. 140, 154 (1985) (“[I]he statute

33

does not require the judge to review an issue de novo if no objections are filed[.]”).

Moreover, objections that only repeat arguments raised before the magistrate judge are
considered general objections to the entirety of the report and recommendation. See Veney,
539 F. Supp. 2d at 845. As the Veney court noted:

Allowing a litigant to obtain de novo review of her entire case by
merely reformatting an earlier brief as an objection “mak[es] the
initial reference to the magistrate useless. The functions of the
district court are effectively duplicated as both the magistrate and
the district court perform identical tasks. This duplication of time
and effort wastes judicial resources rather than saving them, and
runs contrary to the purposes of the Magistrates Act.” Howard

[v. Sec’y of Health & Human Servs.], 932 F.2d [505], 509 [(6th
Cir. 1991)].

Veney, 539 F. Supp. 2d at 846.
 

A patty who reiterates his previously raised arguments will not be given “the second
bite at the apple [] he seeks.” Id. Instead, the re-filed brief will be treated as a general objection,
which has the same effect as a failure to object. Id.

ITI.

Although McCreary filed an objection, he did not respond to the magistrate judge’s
conclusions with regard to his defamation claim. The objection lacks sufficient specificity for
the court to determine on which proposed findings, and on what grounds, McCreary objects.
McCreary’s objection fails to address (1) WPD’s ability to be sued as an independent entity
sepatate from its municipality under Virginia law; (2) the specific policy or custom WPD
allegedly violated leading to his defamation in the media; or (3) his ability to bring a state law
defamation claim under 42 U.S.C. § 1983. Rather, McCreary’s references to his eligibility to
sue WPD and assertion that WPD had notice that he was seeking monetary relief are akin to
a general objection to the entirety of the R&R. As such, the court cannot credit McCreary’s
sweeping objection.

Having reviewed the R&R and McCreaty’s objection thereto, the court finds that the
conclusions of the magistrate judge are well supported by relevant statutes and case law.
Accordingly, McCreary’s objection is OVERRULED, the R&R is ADOPTED in its entirety,
WPD’s motion to dismiss is GRANTED, and McCreary’s clatm is DISMISSED without
prejudice.

An appropriate order will be entered.
paises) f Hd a |

   
 

ichael F. Urbanski
Chief United States District Judge
